
	

114 HR 3015 IH: The EPA Regulatory Domestic Benefit Act of 2014
U.S. House of Representatives
2015-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3015
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2015
			Mrs. Wagner (for herself, Mr. Guthrie, Mr. Barr, Mr. McKinley, Mr. Graves of Missouri, Mrs. Hartzler, Mr. Long, and Mr. Rogers of Kentucky) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To require the Administrator of the Environmental Protection Agency to primarily consider, and to
			 separately report, the domestic benefits of any rule that addresses
			 emissions of carbon dioxide from any existing source, new source, modified
			 source, or reconstructed source that is an electric utility generating
			 unit, in any such rule, and in the regulatory impact analysis for such
			 rule, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the The EPA Regulatory Domestic Benefit Act of 2014. 2.Rules addressing carbon dioxide emissions from electric utility generating units (a) Consideration of domestic benefitsThe Administrator of the Environmental Protection Agency may not issue, implement, or enforce any proposed or final rule addressing emissions of carbon dioxide from any new source, existing source, modified source, or reconstructed source that is an electric utility generating unit unless the Administrator in such rule, and in the regulatory impact analysis for such rule—
 (1)includes an analysis and an estimate of any domestic benefits of such rule that are associated with the carbon dioxide emission reductions projected to occur under such rule;
 (2)reports domestic benefits separately from any analysis or estimate of the global benefits of such rules;
 (3)primarily considers the domestic benefits of such rule as opposed to the global benefits of such rule; and
 (4)includes an estimate of the difference between monetized benefits and costs of such rule that is based on analyses and estimates of domestic benefits and domestic costs.
 (b)Nullification of proposed rulesThe following rules of the Environmental Protection Agency shall have no force or effect and shall be treated as if such rules had never been issued:
 (1)The proposed rule entitled Standards of Performance for Greenhouse Gas Emissions From New Stationary Sources: Electric Utility Generating Units published at 79 Fed. Reg. 1430 (January 8, 2014).
 (2)The proposed rule entitled Carbon Pollution Emission Guidelines for Existing Stationary Sources: Electric Utility Generating Units published at 79 Fed. Reg. 34830 (June 18, 2014).
 (3)The proposed rule entitled Carbon Pollution Standards for Modified and Reconstructed Stationary Sources: Electric Utility Generating Units published at 79 Fed. Reg. 34960 (June 18, 2014).
 (c)DefinitionsIn this Act: (1)Existing sourceThe term existing source has the meaning given such term in section 111(a) of the Clean Air Act (42 U.S.C. 7411(a)).
 (2)New sourceThe term new source has the meaning given such term in section 111(a) of the Clean Air Act (42 U.S.C. 7411(a)). (3)Modified source and reconstructed sourceThe terms modified source and reconstructed source mean any stationary source the modification or reconstruction of which causes such source to be treated as a new source for purposes of section 111 of the Clean Air Act (42 U.S.C. 7411).
				
